Filed 3/12/13 P. v. Renteria CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                           F064732
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F11907260)
                   v.

HENRY ELISEO RENTERIA,                                                                   OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. D. Tyler
Tharpe, Judge.

         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Cornell, J., and Gomes, J.
                             STATEMENT OF THE CASE
       Appellant, Henry Eliseo Renteria, was charged in a criminal complaint filed on
December 23, 2011, with felony evasion of a peace officer (Veh. Code, § 2800.2, subd.
(a), count 1), felony driving or taking of a vehicle (Veh. Code, § 10851, subd. (a), count
2), felony receipt of a stolen vehicle (Pen. Code, § 496d, subd. (a), count 3), and felony
child endangerment (Pen. Code, § 273a, subd. (a), count 4). The complaint also alleged
two prior prison term enhancements. On February 7, 2012, appellant entered into a plea
agreement wherein he would admit the four counts in the criminal complaint and receive
a lid prison term of six years eight months.
       Appellant executed a felony advisement, waiver of rights, and plea form
acknowledging the terms of the plea agreement, the consequences of his plea, and his
constitutional rights pursuant to Boykin/Tahl.1 Appellant waived his Boykin/Tahl rights
in the form. At the hearing, the trial court verified that appellant understood the terms of
the plea agreement, the consequences of the plea, and had executed and initialed the
change of plea form. The parties stipulated that the police report constituted a factual
basis for the plea.2 Appellant pled no contest to all four counts and admitted the two
prior prison term enhancements.



1     Boykin v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal.3d 122
(Boykin/Tahl).
2      On October 28, 2011, Clovis Police officers saw a vehicle weaving between lanes
and attempted to initiate a traffic stop. The officers pursued appellant at high speeds in
excess of 70 to 80 miles per hour, running red lights. Officers eventually stopped
because appellant was driving recklessly and endangering the public. The officers
contacted the registered owner of the vehicle, petitioner’s mother, who reported that her
vehicle was missing and appellant had probably taken it. She believed her 16-year-old
grandson was with appellant. Appellant did not have permission to take the vehicle. A
relative later contacted the police and informed them that appellant had admitted to her
that he had been in a high speed chase with officers with his son in the car.



                                               2
       On March 9, 2012, the trial court sentenced appellant to prison for a term of four
years for felony child abuse. The court sentenced appellant to consecutive terms of one
year for felony evasion of an officer, eight months for felony driving or taking of a
vehicle, and one year for one of the prior prison term enhancements. The court struck the
second prison term enhancement in the interest of justice. A term of eight months for
receiving a stolen motor vehicle was stayed pursuant to Penal Code section 664.
Appellant’s total prison term is six years eight months. The court imposed a $1,500
restitution fine and granted petitioner 157 days of custody credits consisting of 79 actual
days in custody plus 78 conduct credit days. Appellant did not obtain a certificate of
probable cause.
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also
includes the declaration of appellate counsel indicating that appellant was advised he
could file his own brief with this court. By letter on June 19, 2012, we invited appellant
to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3